Exhibit 10.1

 

OMNIBUS AMENDMENT

 

DATED AS OF MARCH 25, 2005

 

BY AND AMONG

 

USS RECEIVABLES COMPANY, LTD.,

 

UNITED STATIONERS FINANCIAL SERVICES LLC,

 

UNITED STATIONERS SUPPLY CO.,

 

FALCON ASSET SECURITIZATION CORPORATION,

 

PNC BANK, NATIONAL ASSOCIATION,

 

MARKET STREET FUNDING CORPORATION,

 

JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, NA
(Main Office Chicago)),

 

FIFTH THIRD BANK

 

and

 

JPMORGAN CHASE BANK, N.A. (formerly known as JPMORGAN CHASE
BANK), as Trustee

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO SERIES 2004-1 SUPPLEMENT

AMENDMENT NO. 2 TO SERIES 2003-1 SUPPLEMENT

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

SERIES 2000-2 SUPPLEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

OMNIBUS AMENDMENT

 

This OMNIBUS AMENDMENT (this “Omnibus Amendment”) is entered into as of
March 25, 2005 by and among USS Receivables Company, Ltd., a Cayman Islands
limited liability company (“USSR”), United Stationers Financial Services LLC, an
Illinois limited liability company (“USFS”), United Stationers Supply Co., an
Illinois corporation (“USSC”), and together with USSR and USFS, the “USS
Companies”, Falcon Asset Securitization Corporation, a Delaware corporation
(“Falcon”), PNC Bank, National Association, as Administrator under and as
defined in the Series 2000-2 Supplement referred to below (“PNC”), Market Street
Funding Corporation (“Market Street”), JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as the Funding Agent and the sole
APA Bank under and as defined in the Series 2003-1 Supplement referred to below
(“JPMorgan Chase Bank” or the “Funding Agent”), Fifth Third Bank, as
Administrator under and as defined in the Series 2004-1 Supplement referred to
below (“Fifth Third”) and JPMorgan Chase Bank, as Trustee.

 

RECITALS

 

WHEREAS, USSR, USFS, as Servicer (the “Servicer”), and JPMorgan Chase Bank, as
Trustee (the “Trustee”), are parties to that certain Second Amended and Restated
Pooling Agreement, dated as of March 28, 2003 (as amended, supplemented,
restated or otherwise modified and in effect from time to time, the “Pooling
Agreement”);

 

WHEREAS, USSR, the Servicer, Fifth Third and the Trustee are parties to that
certain Series 2004-1 Supplement, dated as of March 26, 2004, to the Pooling
Agreement (as amended, supplemented, restated or otherwise modified and in
effect from time to time, the “Series 2004-1 Supplement”);

 

WHEREAS, USSR, the Servicer, Falcon, Bank One and the Trustee are parties to
that certain Series 2003-1 Supplement, dated as of March 28, 2003, to the
Pooling Agreement, as amended by the Omnibus Amendment with respect thereto,
dated as of March 26, 2004 (as amended, supplemented, restated or otherwise
modified and in effect from time to time, the “Series 2003-1 Supplement”);

 

WHEREAS, USSR, the Servicer, PNC, Market Street and the Trustee, are parties to
that certain Second Amended and Restated Series 2000-2 Supplement, dated as of
March 28, 2003, to the Pooling Agreement, as amended by the Omnibus Amendment
with respect thereto, dated as of March 26, 2004 (as

 

2

--------------------------------------------------------------------------------


 

amended, supplemented, restated or otherwise modified and in effect from time to
time, the “Series 2000-2 Supplement”); and

 

WHEREAS, each of the parties hereto now desires to amend the Series 2004-1
Supplement, Series 2003-1 Supplement, and the Series 2000-2 Supplement
(collectively, the “Amended Documents”), in each case, subject to the terms and
conditions hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                            Definitions Used Herein. 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth for such terms in the Pooling Agreement or, if not
defined therein, the Series 2004-1 Supplement, Series 2003-1 Supplement or
Series 2000-2 Supplement, as applicable.

 

Section 2.                                            Amendments to the
Series 2004-1 Supplement.  Immediately upon the satisfaction of each of the
conditions precedent set forth in Section 5 of this Omnibus Amendment, the
Series 2004-1 Supplement is hereby amended as follows, effective as of the date
first written above:

 

(a)  Section 1.1 of the Series 2004-1 Supplement is hereby amended by amending
and restating the definitions of “Commitment Expiry Date” and “Dilution Reserve”
in their entirety to read as follows:

 

“Commitment Expiry Date” shall mean March 24, 2006 (as may be extended for an
additional 364 days from time to time in writing by the Committed Purchaser and
the Administrator in their sole discretion).

 

“Dilution Reserve” shall mean, on any date, an amount equal to the Aggregate
Receivables Amount as of the close of business of the Servicer on such date
multiplied by the greater of (i) the Dilution Percentage and (ii) five percent.

 

Section 3.                                            Amendments to the
Series 2003-1 Supplement.  Immediately upon the satisfaction of each of the
conditions precedent set forth in Section 5 of this Omnibus Amendment, the
Series 2003-1 Supplement is hereby amended as follows, effective as of the date
first written above:

 

3

--------------------------------------------------------------------------------


 

(a)  The introductory paragraph of the Series 2003-1 Supplement is hereby
amended by deleting the phrase “but excluding the APA Banks as assignees
pursuant to Section 2.6” following the reference to FALCON ASSET SECURITIZATION
CORPORATION, a Delaware corporation.

 

(b)  Section 1.1 of the Series 2003-1 Supplement is hereby amended by adding or
amending and restating, as applicable, the definitions of “Asset Purchase
Agreement”, “Commitment”, “Commitment Expiry Date”, “Dilution Reserve”,
“Purchase Agreement Banks”, “Required APA Banks” and “Series 2003-1 Purchaser
Invested Amount” in their entirety to read as follows:

 

“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated as of March 25, 2005, by and among Falcon Asset Securitization
Corporation, the Purchase Agreement Banks and JPMorgan Chase Bank N.A., as
Funding Agent, as such agreement may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Commitment” shall mean, as to any APA Bank, its obligation to purchase an
interest in the VFC Certificates on and after the Effective Date and, subject to
certain conditions, increase its Series 2003-1 Purchaser Invested Amount, in
each case in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such APA Bank’s name on Schedule 1 under the caption
“Commitment”, as such amount may be reduced from time to time as provided
herein; collectively, as to all APA Banks, the “Commitments”.

 

“Commitment Expiry Date” shall mean March 24, 2006 (as may be extended for an
additional period of time up to 364 days from time to time in writing by Initial
Purchaser, the Funding Agent and the APA Banks).

 

“Dilution Reserve” shall mean, on any date, an amount equal to the Aggregate
Receivables Amount as of the close of business of the Servicer on such date
multiplied by the greater of (i) the Dilution Percentage and (ii) five percent.

 

“Purchase Agreement Bank” shall mean each financial institution party to the
Asset Purchase Agreement as an “APA Bank” thereunder.

 

4

--------------------------------------------------------------------------------


 

“Required APA Banks” shall mean APA Banks having Pro Rata Shares in the
aggregate at least equal to 66-2/3% or, if the Commitments have been terminated,
holding at least 66-2/3% of the outstanding Series 2003-1 Invested Amount;
provided that the Commitment of any APA Bank (which is a Purchase Agreement
Bank) that has not paid all amounts due and owing by it in respect of the
purchase under the Asset Purchase Agreement it was obligated to make shall not
be included in the Aggregate Commitment Amount for purposes of this definition.

 

“Series 2003-1 Purchaser Invested Amount” shall mean, with respect to any
Purchaser, in each case on any date of determination, an amount equal to,
without duplication, (a) the aggregate initial amount paid by such Purchaser for
its interest in any VFC Certificate pursuant to Section 2.3, plus (b) solely in
the case of any APA Bank, such APA Bank’s “Pro Rata Share” (as defined in the
Asset Purchase Agreement) of the aggregate “Purchase Prices” (as defined in the
Asset Purchase Agreement) paid by the Purchase Agreement Banks to Falcon Asset
Securitization Corporation pursuant to Section 2.1 of the Asset Purchase
Agreement, if any, plus (c) the amount of any Increases funded by such Purchaser
pursuant to Section 2.5, minus (d) the aggregate amount of any Collections and
other distributions to such Purchaser which are applied to reduce the amounts
funded by such Purchaser under the foregoing clauses (a), (b) and (c).

 

(c)  Section 1.1 of the Series 2003-1 Supplement is hereby amended by deleting,
in their entirety, each of the following definitions:

 

“Acquisition Amount”, “Adjusted Funded Amount”, “Adjusted Liquidity Price”, “APA
Bank Purchase Date”, “Conduit Transfer Price Deficit”, “Conduit Reduction
Percentage”, “Conduit Residual”, “Conduit Transfer Price”, “Conduit Transfer
Price Reductions”, “Defaulting APA Bank”, “Non-Defaulting APA Bank”, “Purchase”,
“Purchase Amount”, “Purchase Percentage”, “Transaction Parties” and “Unaccrued
Discount”.

 

(d)  Section 2.3(a) of the Series 2003-1 Supplement is hereby amended and
restated in its entirety to read as follows:

 

(a)  Initial Purchase.  Subject to the terms and conditions of this Supplement,
including delivery of notice in accordance with Section 2.4 and 2.5, (i) on and
after the Effective Date, (A) Initial Purchaser may, in its sole discretion,
purchase a VFC Certificate in an

 

5

--------------------------------------------------------------------------------


 

amount equal to the Initial Series 2003-1 Invested Amount or (B) if Initial
Purchaser shall have notified the Funding Agent that it has elected not to
purchase all or a portion of a VFC Certificate on the Effective Date, each APA
Bank hereby severally agrees to purchase on the Effective Date a VFC Certificate
in an amount equal to such APA Bank’s Pro Rata Share of the Initial
Series 2003-1 Invested Amount after giving effect to the requested Increase and
(ii) thereafter, (A) if Initial Purchaser shall have purchased a VFC Certificate
on the Effective Date, Initial Purchaser may, in its sole discretion, maintain
its VFC Certificate, subject to increase or decrease during the Series 2003-1
Revolving Period, in accordance with the provisions of this Supplement and
(B) if the APA Banks shall have purchased VFC Certificates on the Effective Date
or, in any case, on or after any assignment pursuant to the Asset Purchase
Agreement, the APA Banks hereby severally agree to maintain their respective VFC
Certificates, subject to increase or decrease during the Series 2003-1 Revolving
Period, in accordance with the provisions of this Supplement.  The Company
hereby agrees to maintain ownership of the Series 2003-1 Subordinated Interest,
subject to increase or decrease during the Series 2003-1 Revolving Period, in
accordance with the provisions of this Supplement.  Payments by Initial
Purchaser or the APA Banks, as the case may be, in respect of the VFC
Certificates shall be made in immediately available funds on the applicable
Business Day to the Funding Agent for payment to the Company.

 

(e)  Section 2.6 of the Series 2003-1 Supplement is hereby amended and restated
in its entirety to read as follows:

 

(a)  Sales by Initial Purchaser of its Series 2003-1 Purchaser Invested Amount
to the Purchase Agreement Banks.  Upon any “Purchase” under, and as defined in,
the Asset Purchase Agreement and delivery to the Trustee by the Funding Agent of
Initial Purchaser’s VFC Certificate, (i) the Company shall sign, on behalf of
the Trust, and shall direct the Trustee in writing to duly authenticate, and the
Trustee, upon receiving such direction, shall so authenticate, a new VFC
Certificate in the name of each applicable Purchase Agreement Bank and in a
denomination equal to such Purchase Agreement Bank’s Pro Rata Share of the
“Purchase Amount” (as defined in the Asset Purchase Agreement) with respect to
such Purchase as set forth in such written direction and shall deliver such VFC
Certificate to each such Purchase Agreement Bank in accordance with such written
direction and (ii) to the extent Initial Purchaser’s assignment pursuant to the
Asset Purchase Agreement was for less than 100% of its Series 2003-1 Purchaser
Invested Amount, the Company shall sign, on behalf of the Trust, and shall
direct the Trustee in writing to duly authenticate, and the Trustee,

 

6

--------------------------------------------------------------------------------


 

upon receiving such direction, shall so authenticate, a new VFC Certificate in
the name of Initial Purchaser and in a denomination equal to the amount of
Initial Purchaser’s Series 2003-1 Purchaser Invested Amount retained as set
forth in such written direction and shall deliver such VFC Certificate to
Initial Purchaser in accordance with such written direction.

 

(b)  [Reserved]

 

(c)  [Reserved]

 

(d)  [Reserved]

 

(e)  [Reserved]

 

(f)  Terminating APA Banks.  Each APA Bank hereby agrees to deliver written
notice to the Funding Agent not more than 30 Business Days and not less than 5
Business Days prior to the Commitment Expiry Date indicating whether such APA
Bank intends to renew its Commitment hereunder.  If any APA Bank fails to
deliver such notice on or prior to the date that is 5 Business Days prior to the
Commitment Expiry Date, such APA Bank will be deemed to have declined to renew
its Commitment (each APA Bank which has declined or has been deemed to have
declined to renew its Commitment hereunder, a “Non-Renewing APA Bank”).  The
Funding Agent shall promptly notify Initial Purchaser of each Non-Renewing APA
Bank and Initial Purchaser, in its sole discretion, may (A) to the extent of
Commitment Availability, declare that such Non-Renewing APA Bank’s Commitment
shall, to such extent, automatically terminate on a date specified by Initial
Purchaser on or before the Commitment Expiry Date or (B) upon one (1) Business
Days’ notice to such Non-Renewing APA Bank assign, pursuant to the Asset
Purchase Agreement, to such Non-Renewing APA Bank on a date specified by Initial
Purchaser such Non-Renewing APA Bank’s Pro Rata Share of the outstanding Conduit
Interest, subject to, and in accordance with, the Asset Purchase Agreement.  In
addition, Initial Purchaser may, in its sole discretion, at any time (x) to the
extent of Commitment Availability, declare that any Affected APA Bank’s
Commitment shall automatically terminate on a date specified by Initial
Purchaser or (y) assign, pursuant to the Asset Purchase Agreement, to any
Affected APA Bank on a date specified by Initial Purchaser such Affected APA
Bank’s Pro Rata Share of the outstanding Conduit Interest, subject to, and in
accordance with, the Asset Purchase Agreement (each Affected APA Bank or each
Non-Renewing APA Bank is hereinafter referred to as a “Terminating APA Bank”). 
The parties hereto expressly acknowledge that any declaration of the termination
of any Commitment, any assignment

 

7

--------------------------------------------------------------------------------


 

pursuant to this subsection (f) and the Asset Purchase Agreement and the order
of priority of any such termination or assignment among Terminating APA Banks
shall be made by Initial Purchaser in its sole and absolute discretion.

 

Upon any assignment to a Terminating APA Bank as provided in the Asset Purchase
Agreement, any remaining Commitment of such Terminating APA Bank shall
automatically terminate.  Upon reduction to zero of such Terminating APA Bank’s
Series 2003-1 Purchaser Invested Amount (after application of Collections
thereto pursuant to Article III) all rights and obligations of such Terminating
APA Bank hereunder shall be terminated and such Terminating APA Bank shall no
longer be an APA Bank hereunder; provided, however, that the provisions of
Section 2.9 and Article VII shall continue in effect for its benefit with
respect to the portion of the VFC Certificateholders’ Interest held by such
Terminating APA Bank prior to its termination as a APA Bank.

 

(f)  The last paragraph of Section 7.4 of the Series 2003-1 Supplement is hereby
amended and restated in its entirety to read as follows:

 

Notwithstanding anything in this Supplement to the contrary, the Company agrees
to indemnify Initial Purchaser and to hold Initial Purchaser harmless from any
loss or expense which Initial Purchaser may sustain or incur as a consequence of
(a) default by the Company in making a borrowing or conversion to be funded by
Commercial Paper after the Company has given irrevocable notice requesting the
same in accordance with the provisions of this Supplement, (b) the prepayment
without satisfaction of the notice requirements set forth in Section 2.7,
whether in connection with a Decrease or otherwise, of any portion of the
Series 2003-1 Invested Amount held by Initial Purchaser or (c) assignment by
Initial Purchaser of its interest in the VFC Certificates pursuant to the Asset
Purchase Agreement.

 

(g)  Section 11.4 of the Series 2003-1 Supplement is hereby amended and restated
in its entirety to read as follows:

 

Payments.  To the extent proper payment instructions are provided, each payment
to be made hereunder shall be made on the required payment date in lawful money
of the United States and in immediately available funds, if to the Purchasers,
at the office of the Funding Agent set forth in Section 11.9 no later than
11:00 a.m. Chicago time on the

 

8

--------------------------------------------------------------------------------


 

day when due, and if not received before 11:00 a.m. Chicago time shall be deemed
to be received on the next succeeding Business Day.  On each Distribution Date,
the Funding Agent shall remit in like funds to each Purchaser its applicable pro
rata share (based on each such Purchaser’s Series 2003-1 Purchaser Invested
Amount) of each such payment received by the Funding Agent for the account of
the Purchasers.

 

(h)  Section 11.10 of the Series 2003-1 Supplement is hereby amended and
restated in its entirety to read as follows:

 

Successors and Assigns.  This Supplement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Company may not assign or transfer any of its rights under this
Supplement without the prior written consent of all of the Purchasers, and each
APA Bank may not assign or transfer any of its rights under this Supplement
except as set forth in Section 11.11.  The Company, the Servicer, the Funding
Agent and each APA Bank hereby agrees and consents to the complete or partial
assignment by Initial Purchaser of all or any portion of its rights under,
interest in, title to and obligations under this Supplement to the Purchase
Agreement Banks pursuant to the Asset Purchase Agreement or to any other Person,
and upon such assignment, Initial Purchaser shall be released from its
obligations so assigned.  Further, the Company, the Servicer, the Funding Agent
and each APA Bank hereby agrees that any assignee of Initial Purchaser of this
Supplement shall have all of the rights and benefits under this Supplement as if
the term “Initial Purchaser” explicitly referred to such party, and no such
assignment shall in any way impair the rights and benefits of Initial Purchaser
hereunder, provided that the Series 2003-1 Purchaser Invested Amount of any such
assignee shall accrue Daily Interest Expense pursuant to clause (ii) of the
definition thereof as if such assignee were an APA Bank hereunder, and provided
further, such assignee shall be entitled to the benefits, and shall have the
rights, of an APA Bank under Article VII.

 

(i)  Section 11.18 of the Series 2003-1 Supplement is hereby amended and
restated in its entirety to read as follows:

 

Recourse of the Company.  Notwithstanding any limitation on recourse contained
in this Supplement, the Company shall immediately pay to the Funding Agent when
due, for the account of the relevant Purchaser or Purchasers on a full recourse
basis, (i) such fees as set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the APA Banks), (ii) all amounts payable as
Series 2003-1 Monthly Interest, (iii) all amounts payable as Dilution
Adjustments or Transfer Deposit

 

9

--------------------------------------------------------------------------------


 

Amounts (which shall be immediately due and payable by the Company and applied
to reduce the outstanding Series 2003-1 Invested Amount), (iv) all amounts
payable pursuant to Article VII and Section 2.10, if any, (v) all Servicer costs
and expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables, and (vi) all Default Fees
(collectively, the “Recourse Obligations”).  If any Person fails to pay any of
the Recourse Obligations when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid.  Notwithstanding the foregoing, no
provision of this Supplement, the Fee Letter or any other Transaction Document
shall require the payment or permit the collection of any amounts hereunder in
excess of the maximum permitted by applicable law.

 

(j)  Section 11.21 of the Series 2003-1 Supplement is hereby amended by
replacing the phrase “a mandatory purchase pursuant to Section 2.6” at the end
of the last sentence of such section with the phrase “a purchase pursuant to the
Asset Purchase Agreement”.

 

Section 4.                                            Amendments to the
Series 2000-2 Supplement.  Immediately upon the satisfaction of each of the
conditions precedent set forth in Section 5 of this Omnibus Amendment, the
Series 2000-2 Supplement is hereby amended as follows, effective as of the date
first written above:

 

(a)  Section 1.1 of the Series 2000-2 Supplement is hereby amended by amending
and restating the definitions of “Commitment Expiry Date” and “Dilution Reserve”
in their entirety to read as follows:

 

“Commitment Expiry Date” shall mean March 24, 2006 (as may be extended for an
additional 364 days from time to time in writing by the Committed Purchaser and
the Administrator in their sole discretion).

 

“Dilution Reserve” shall mean, on any date, an amount equal to the Aggregate
Receivables Amount as of the close of business of the Servicer on such date
multiplied by the greater of (i) the Dilution Percentage and (ii) five percent.

 

Section 5.                                            Conditions to
Effectiveness of this Omnibus Amendment.  The effectiveness of this Omnibus
Amendment is subject to the satisfaction of the following conditions precedent:

 

10

--------------------------------------------------------------------------------


 

(a)                                  Omnibus Amendment.  The Trustee shall have
received, on or before the date hereof, executed counterparts of this Omnibus
Amendment, duly executed by each of the parties hereto.

 

(b)                                 Representations and Warranties.  As of the
date hereof, both before and after giving effect to this Omnibus Amendment, all
of the representations and warranties of the USS Companies contained in each
Amended Document, as amended hereby and in each other Transaction Document
(other than those that speak expressly only as of a different date) shall be
true and correct in all material respects as though made on the date hereof (and
by its execution hereof, each of the USS Companies shall be deemed to have
represented and warranted such).

 

(c)                                  No Early Amortization Event.  As of the
date hereof, both before and after giving effect to this Omnibus Amendment, no
Early Amortization Event shall have occurred and be continuing (and by its
execution hereof, each of the USS Companies shall be deemed to have represented
and warranted such).

 

(d)                                 Payment of Fees.  The USS Companies shall
have paid all costs, fees and expenses due and owing, by any of them, pursuant
to any of the Transaction Documents, including any Fee Letter.

 

(e)                                  Payment of Certain Fees.  The USS Companies
shall have reimbursed JPMorgan Chase Bank for the fees of Skadden, Arps, Slate,
Meagher & Flom, LLP, special legal counsel to JPMorgan Chase Bank, owing on the
date hereof of and incurred in connection with the preparation, execution and
delivery of this Omnibus Amendment.

 

Section 6.                                            Miscellaneous.

 

(a)                                  Effect; Ratification.  The amendments set
forth herein are effective solely for the purposes set forth herein and shall be
limited precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of any Amended
Document or of any other instrument or agreement referred to therein; or
(ii) prejudice any right or remedy which any of the Trustee, the Funding Agent,
Falcon, PNC, Fifth Third or Market Street may now have or may have in the future
under or in connection with any Amended Document, as amended hereby or any other
instrument or agreement referred to therein.  Each reference in the
Series 2004-1 Supplement to “this Supplement,” “herein,” “hereof” and words of
like import and each reference in the other Transaction Documents to the
“Series 2004-1 Supplement” shall mean the Series 2004-1 Supplement as amended
hereby.  Each reference in the Series 2003-1

 

11

--------------------------------------------------------------------------------


 

Supplement to “this Supplement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the “Series 2003-1
Supplement” shall mean the Series 2003-1 Supplement as amended hereby.  Each
reference in the Series 2000-2 Supplement to “this Supplement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the “Series 2000-2 Supplement” shall mean the Series 2000-2
Supplement as amended hereby.  This Omnibus Amendment shall be construed in
connection with and as part of each Amended Document, as amended hereby,
respectively, and all terms, conditions, representations, warranties, covenants
and agreements set forth in each such agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

 

(b)                                 Transaction Documents.  This Omnibus
Amendment is a Transaction Document executed pursuant to the Amended Documents
and shall be construed, administered and applied in accordance with the terms
and provisions thereof.

 

(c)                                  Costs, Fees and Expenses.  The USS
Companies agree to reimburse each of the Trustee, the Funding Agent, Falcon,
PNC, Fifth Third and Market Street on demand for all costs, fees and expenses
(including the reasonable fees and expenses of counsels to each of the Trustee,
the Funding Agent, Falcon, PNC, Fifth Third and Market Street) incurred in
connection with the preparation, execution and delivery of this Omnibus
Amendment.

 

(d)                                 Authorization to File Financing Statement
Amendments.  Each of the parties hereto hereby authorize JPMorgan Chase Bank to
file any financing statements or amendments relating to the financing statements
currently filed in connection with the Pooling Agreement and the other
Transaction Documents (including, without limitation, any financing statements
“in lieu” of continuation statements, terminations, continuations, assignments
or other amendments) necessary to reflect JPMorgan Chase Bank as Trustee and to
otherwise reflect the Trustee’s interest in the Trust Assets, including those
transferred to USSR.

 

(e)                                  Counterparts.  This Omnibus Amendment may
be executed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

(f)                                    Severability.  If any one or more of the
covenants, agreements, provisions or terms of this Omnibus Amendment shall for
any reason whatsoever be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or

 

12

--------------------------------------------------------------------------------


 

terms of this Omnibus Amendment and shall in no way affect the validity or
enforceability of the other provisions of this Omnibus Amendment.

 

(g)                                 GOVERNING LAW.  THIS OMNIBUS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

 

 

USS RECEIVABLES COMPANY, LTD.

 

 

 

 

 

By:

/s/ Brian S. Cooper

 

 

Name:

 

Title:

 

 

 

 

 

UNITED STATIONERS FINANCIAL

 

SERVICES LLC, individually and as Servicer

 

 

 

 

 

By:

/s/ Brian S. Cooper

 

 

Name:

 

Title:

 

 

 

 

 

UNITED STATIONERS SUPPLY CO.,

 

individually and as Support Provider

 

 

 

 

 

By:

/s/ Brian S. Cooper

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Administrator and

 

Committed Purchaser under and as defined in

 

the Series 2004-1 Supplement

 

 

 

 

 

By:

/s/ Brian J. Gardner

 

 

Name:  Brian J. Gardner

 

Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (successor

 

by merger to BANK ONE, NA (Main Office

 

Chicago)), individually as the sole APA Bank

 

and as Funding Agent under and as defined in

 

the Series 2003-1 Supplement

 

 

 

 

 

By:

/s/ Ronald J. Atkins

 

 

Name:  Ronald J. Atkins

 

Title:  Vice President

 

 

 

 

 

FALCON ASSET SECURITIZATION

 

CORPORATION, as Initial Purchaser under

 

and as defined in the Series 2003-1 Supplement

 

 

 

 

 

By:

/s/ Ronald J. Atkins

 

 

Name:  Ronald J. Atkins

 

Title:  Authorized Signer

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator under and as defined in the

 

Series 2000-2 Supplement

 

 

 

 

 

By:

/s/ John T. Smathers

 

 

Name:  John T. Smathers

 

Title:  Vice President

 

 

 

 

 

MARKET STREET FUNDING

 

CORPORATION, as Committed Purchaser

 

under and as defined in the Series 2000-2

 

Supplement

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

 

Name:  Doris J. Hearn

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (formerly

 

known as JPMORGAN CHASE BANK), not in

 

its individual capacity but solely as Trustee

 

 

 

 

 

By:

/s/ Keith R. Richardson

 

 

Name:  Keith R. Richardson

 

Title:  Attorney-in-Fact

 

--------------------------------------------------------------------------------